

114 S2286 IS: Catastrophic Wildfire Prevention Act of 2015
U.S. Senate
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2286IN THE SENATE OF THE UNITED STATESNovember 17, 2015Mr. Lee (for himself, Mr. Barrasso, and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo address the forest health, public safety, and wildlife habitat threat presented by the risk of
			 wildfire, including catastrophic wildfire, on National Forest System land
			 and public land managed by the Bureau of Land Management by requiring the
			 Secretary of Agriculture and the Secretary of the Interior to expedite
			 forest management projects relating to hazardous fuels reduction, forest
			 health, and economic development, and for other purposes.
	
		1.Short title; table of
			 contents
			(a)Short
 titleThis Act may be cited as the Catastrophic Wildfire Prevention Act of 2015.
			(b)Table of
 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Purposes.Sec. 3. Definitions.Sec. 4. Authorized wildfire prevention projects.Sec. 5. Public review and environmental analysis.Sec. 6. Administrative and judicial review.Sec. 7. Threatened and endangered species designations.Sec. 8. Savings clause. 2.PurposesThe purposes of this Act are—
 (1)to expedite wildfire prevention projects to reduce the chances of wildfire (including catastrophic wildfire) on certain Federal land;
 (2)to reduce threats to endangered species from wildfires; and
 (3)to provide to the Secretary of Agriculture and the Secretary of the Interior tools to streamline projects to reduce the potential for wildfires.
 3.DefinitionsIn this Act: (1)At-risk communityThe term at-risk community has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
			(2)At-risk
 forestThe term at-risk forest means—
 (A)Federal land on which there is a high risk of losing an at-risk community, key ecosystem, wildlife, or wildlife habitat to wildfire (including catastrophic wildfire and post-fire disturbances), as documented by the Secretary concerned; or
 (B)Federal land in condition class II or III, as those classes were developed by the Forest Service Rocky Mountain Research Station in the general technical report entitled Development of Coarse-Scale Spatial Data for Wildland Fire and Fuel Management (RMRS–87) and dated April 2000 (including any subsequent revision to the report).
				(3)Authorized
			 wildfire prevention project
				(A)In
 generalThe term authorized wildfire prevention project means the measures and methods developed for a project to be carried out in an at-risk forest or on threatened and endangered species habitat by the Secretary concerned for the purpose of hazardous fuels reduction, forest health, forest restoration, watershed restoration, or threatened and endangered species habitat protection.
 (B)InclusionsThe term authorized wildfire prevention project includes livestock grazing and timber harvest projects carried out for one or more of the purposes described in subparagraph (A).
				(4)Federal
			 land
				(A)In
 generalThe term Federal land means—
 (i)land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))); or
 (ii)public land. (B)ExclusionThe term Federal land does not include land in which the removal of vegetation is specifically prohibited by Federal law unless the land is in an inventoried roadless area or wilderness study area.
				(5)Public
 landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).
			(6)Secretary
 concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to land of the National Forest System described in paragraph (4)(A)(i); and
 (B)the Secretary of the Interior, with respect to public land.
				(7)Threatened and
 endangered species habitatThe term threatened and endangered species habitat means Federal land on which natural fire regimes are identified as being important for, or wildfire is identified as a threat to, an endangered species, a threatened species, or habitat of an endangered species or threatened species in—
 (A)a species recovery plan prepared under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533); or
 (B)a notice published in the Federal Register that—
 (i)determines a species to be an endangered species or a threatened species; or
 (ii)designates critical habitat for an endangered species or a threatened species.
					4.Authorized
			 wildfire prevention projects
			(a)Projects
 authorizedAs soon as practicable after the date of enactment of this Act, the Secretary concerned shall implement authorized wildfire prevention projects in at-risk forests and on threatened and endangered species habitat in a manner that focuses on surface, ladder, and canopy fuels reduction activities.
			(b)Project
			 elements
				(1)Threatened and
 endangered species habitatIn the case of an authorized wildfire prevention project carried out on threatened and endangered species habitat, the project shall be carried out—
 (A)to provide enhanced protection from wildfire (including catastrophic wildfire) for the endangered species, threatened species, or habitat of the endangered species or threatened species; and
 (B)in compliance with any applicable guidelines specified in the species recovery plan prepared under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533).
					(2)At-risk
 forestsIn the case of an authorized wildfire prevention project carried out in an at-risk forest, the project shall be carried out so as to move Federal land in condition class II or III toward condition class I, as those classes were developed by the Forest Service Rocky Mountain Research Station in the general technical report entitled Development of Coarse-Scale Spatial Data for Wildland Fire and Fuel Management (RMRS–87) and dated April 2000 (including any subsequent revision to the report).
				(c)Grazing
				(1)In
 generalDomestic livestock grazing may be used in an authorized wildfire prevention project—
 (A)to reduce surface fuel loads; and (B)to recover burned areas.
					(2)Utilization
 standardsUtilization standards shall not apply in cases in which domestic livestock grazing is used in an authorized wildfire prevention project.
				(d)Timber
 harvesting and thinningTimber harvesting and thinning may be used in an authorized wildfire prevention project to reduce ladder and canopy fuel loads to prevent wildfire (including catastrophic wildfire).
			(e)Relation to land
 and resource management plans and land use planNothing in this section requires the Secretary concerned, as a condition of conducting an authorized wildfire prevention project, to revise or amend—
 (1)the land and resource management plan applicable to the National Forest System land on which the authorized wildfire prevention project is to be conducted; or
 (2)the land use plan applicable to the public land on which the authorized wildfire prevention project is to be conducted.
				(f)Consideration of
 public petitionsNot later than 60 days after the date on which the Secretary receives a public petition for the designation of Federal land as an at-risk forest or as a threatened and endangered species habitat, the Secretary concerned shall—
 (1)review the petition; and
 (2)make a determination regarding the designation.
				5.Public review and
			 environmental analysis
			(a)Public notice
			 and comment
				(1)Initial
 noticeThe Secretary concerned shall publish in the Federal Register notice of a proposed authorized wildfire prevention project.
				(2)Written
 commentsNot later than 30 days after the date of publication of the notice under paragraph (1), any person may submit to the Secretary specific written comments that relate to the proposed authorized wildfire prevention project.
				(3)Final designated
			 project
					(A)In
 generalNot later than 60 days after the date on which the notice is published under paragraph (1), after taking into account any comments received under paragraph (2), the Secretary concerned shall—
 (i)designate the final authorized wildfire prevention project; and
 (ii)publish in the Federal Register notice of the final authorized wildfire prevention project.
						(B)Written
 commentsNot later than 30 days after the date on which the notice is published under subparagraph (A)(ii), any person who submitted comments regarding the proposed authorized wildfire prevention project under paragraph (2) may submit to the Secretary specific written comments that relate to the final designated authorized wildfire prevention project.
					(b)Environmental
 analysis generallyExcept as otherwise provided in this Act, the Secretary concerned shall comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other applicable laws in planning and conducting an authorized wildfire prevention project.
			(c)Interagency
 cooperationThe informal consultation requirements in section 402.05 of title 50, Code of Federal Regulations (or a successor regulation), shall apply to an authorized wildfire prevention project.
			(d)Special rules
			 for certain projects
				(1)Covered
 projects; deadlineIf an authorized wildfire prevention project includes timber harvesting or grazing, the Secretary concerned shall prepare an environmental assessment not later than 30 days after the date on which the notice is published under subsection (a)(1) for the proposed agency action under section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).
				(2)Effect of
 failure to meet deadlineThe authorized wildfire prevention project shall be considered to be compliant with all requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the Secretary concerned fails to meet the deadline specified in paragraph (1).
				(3)Project
			 lengths
					(A)Livestock
 grazing projectsIn the case of a livestock grazing project, an environmental assessment conducted under paragraph (1) shall be considered to be sufficient for a minimum of 10 years.
					(B)Timber harvest
 projectsIn the case of a timber harvest project, an environmental assessment conducted under paragraph (1) shall be considered to be sufficient for a minimum of 20 years.
 (4)AlternativesNothing in this section requires the Secretary concerned to study, develop, or describe any alternative to the proposed agency action in the environmental assessment conducted under paragraph (1).
				(e)Effect of
 complianceCompliance with this section shall be considered to satisfy the requirements of—
 (1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (2)section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a);
 (3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (4)the Multiple-Use Sustained-Yield Act of 1960 (16 U.S.C. 528 et seq.).
				6.Administrative
			 and judicial review
			(a)Administrative
 reviewThe special administrative review process established under section 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515) shall apply to any administrative review of an authorized wildfire prevention project.
			(b)Judicial
 reviewAny judicial proceeding relating to an authorized wildfire prevention project shall be conducted in accordance with section 106 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6516).
			7.Threatened and
			 endangered species designations
			(a)In
 generalBefore a species may be listed as an endangered species or a threatened species under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)), the Secretary concerned shall conduct research to determine the impact that the listing would have on forest fuel loads, including forage and timber.
			(b)Wildfire risk
 assessment analysisRecovery plans for threatened species and endangered species under section 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)) and critical habitat determinations under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall include wildfire risk assessment analysis.
			8.Savings
 clauseNothing in this Act precludes a categorical exclusion (as defined in section 1508.4 of title 40, Code of Federal Regulations (or successor regulations)).